     Case 2:21-cv-01165-SVW-MAA Document 15 Filed 03/16/21 Page 1 of 3 Page ID #:64




 1
      Richard S. Busch (SBN 319881)
      E-Mail: rbusch@kingballow.com
 2    KING & BALLOW
 3    1999 Avenue of the Stars, Suite 1100
      Los Angeles, CA 90067
 4    Telephone: (424) 253-1255
 5    Facsimile: (888) 688-0482
      Attorneys for Plaintiff
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
       Dwight Yoakam, an individual.             Case No.: 2:21-cv-1165 SVW-MAA
 9
                         PLAINTIFF,
10
       vs.
11                                               STIPULATION TO EXTEND
                                                 TIME TO RESPOND TO
12     Warner Music Group Corp., a               INITIAL COMPLAINT BY
       Delaware Corporation; Warner              NOT MORE THAN THIRTY
13     Records, Inc., a Delaware                 DAYS (L.R. 8-3)
       Corporation; and Rhino
14     Entertainment Company, a Delaware
       Corporation.                              Complaint served: February 11,
15                                               2021
                        DEFENDANTS.              Initial response date: March 4,
16                                               2021
                                                 Current response date: March 18,
17                                               2021
                                                 New response date: March 29,
18                                               2021
19
20
21
22
23
24
25
26
27
28
                                             1
                    STIPULATION TO EXTEND TIME TO RESPOND
     Case 2:21-cv-01165-SVW-MAA Document 15 Filed 03/16/21 Page 2 of 3 Page ID #:65




 1                                     STIPULATION
 2            Plaintiff Dwight Yoakam (“Plaintiff”) and Defendants Warner Music Group
 3    Corp., Warner Records Inc., and Rhino Entertainment Company (jointly
 4    “Defendants”) hereby stipulate and agree as follows:
 5            WHEREAS, Plaintiff filed a Complaint (the “Complaint”) against
 6    Defendants on February 9, 2021.
 7            WHEREAS, Plaintiff served the Complaint on Defendants on February 11,
 8    2021.
 9            WHEREAS, Plaintiff agreed to permit Defendants an extension of two
10    weeks to answer or otherwise respond to the Complaint.
11            WHEREAS, under Rule 12 of the Federal Rules of Civil Procedure,
12    Defendants’ answer or other response is due on or before March 18, 2021.
13            WHEREAS, on February 12, 2021 Plaintiff and Defendants had a telephonic
14    conference pursuant to Local Rule 7-3 wherein Defendants informed Plaintiff of
15    their intent to file a Motion to Dismiss the Complaint.
16            WHEREAS, Plaintiff and Defendants met and conferred regarding
17    Plaintiff’s intention to file an Amended Complaint.
18
19            IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants,
20    by and through their respective counsel, that Defendants shall have an extension
21    of time, to and including March 29, 2021 to answer or otherwise respond to the
22    Complaint.
23
24    Dated: March 16, 2021           KING & BALLOW
25                                    By: /s/ Richard S. Busch
26
                                      Richard S. Busch
                                      Attorneys for Plaintiff
27
28
                                                2
                      STIPULATION TO EXTEND TIME TO RESPOND
     Case 2:21-cv-01165-SVW-MAA Document 15 Filed 03/16/21 Page 3 of 3 Page ID #:66




 1
 2    Dated: March 16, 2021             SIDLEY AUSTIN LLP
 3                                      By: /s/ Rollin A. Ransom
 4
                                        Rollin A. Ransom
                                        Attorneys for Defendants
 5
 6
 7                             SIGNATURE ATTESTATION
 8          I am the CM/ECF filer whose identification and password are being used to
 9    file the foregoing Stipulation To Extend Time To Respond To Initial Complaint
10    By Not More Than Thirty Days (L.R. 8-3). In compliance with Local Civil Rule
11    5-4.3.4(a)(2)(i), I hereby attest that every signatory has concurred in this filing.
12
      Dated: March 16, 2021                   /s/ Richard S. Busch
13                                            Richard S. Busch
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                 3
                     STIPULATION TO EXTEND TIME TO RESPOND
